Citation Nr: 0300225	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-04 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1965.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which denied a compensable rating for bilateral hearing 
loss, denied a compensable rating for residuals of a left 
clavicle fracture, and continued a 10 percent rating for 
tinnitus.  In his notice of disagreement with the May 2000 
decision, the veteran expressly limited his appeal to the 
issues of increased ratings for bilateral hearing loss and 
for residuals of a left clavicle fracture.  In May 2002, 
the RO increased the rating for residuals of a left 
clavicle fracture to 10 percent.  In June 2002, the 
veteran informed the RO that he was satisfied with the 10 
percent rating assigned for residuals of a left clavicle 
fracture, and withdrew his appeal on that issue.  

In his May 2001 substantive appeal, the veteran requested 
a hearing before a Member of the Board.  He canceled the 
request in May 2002.  


FINDING OF FACT

The veteran has level III hearing in the right ear and 
level II hearing in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, 
Tables VI and VII (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when it first adjudicated this claim in May 
2000.  The case has now been reviewed under the VCAA, and 
the veteran was advised of this in a May 2002 supplemental 
statement of the case (SSOC).  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  Well-groundedness is not an 
issue.  In the May 2000 decision, a May 2001 statement of 
the case, and the May 2002 SOC, the veteran was notified 
of what evidence was needed to substantiate his claim, and 
of what was of record.  

VA's duty to notify the veteran includes the duty to tell 
him what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The veteran was notified in the May 2002 SSOC what 
evidence he needed to submit in order to substantiate his 
claim, and what evidence VA would obtain.  The SSOC 
explained that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

The RO has obtained the veteran's service medical records, 
all records from VA medical facilities, and he has been 
accorded VA examinations.  There is no indication that 
there is any relevant evidence outstanding.  As noted, the 
RO reviewed this case under the VCAA in May 2002 and 
notice was sent to the veteran.  The veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Service connection for bilateral hearing loss, rated 
noncompensable, was granted by RO decision in March 1994.  
The RO received the veteran's most recent claim for an 
increased rating for bilateral hearing loss in March 2000.  
Essentially, the veteran maintains that his bilateral 
hearing loss is productive of greater impairment than is 
reflected by the currently assigned noncompensable rating.  

On VA audiological evaluation in November 1995, 
audiometric studies showed that puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
75
LEFT
30
20
50
85

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 65 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent, 
bilaterally.  The veteran complained that he was unable to 
understand speech in environments with background noise, 
and he was not able to perform effectively as a 
construction employee because hearing aids had not proven 
useful in high noise environments.  Examination showed 
that the auricles, external canals, tympanic membranes, 
tympanum, and mastoids were normal bilaterally.  The 
diagnosis was moderately severe sensorineural hearing loss 
in the right ear, and mild-moderate to severe 
sensorineural hearing loss in the left ear.  

On VA audiological evaluation in June 2001, audiometric 
studies showed that puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
85
LEFT
50
30
60
90

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 68 decibels in the right 
ear and 58 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear, and 92 percent in the left ear.  The diagnosis 
was moderate to severe sensorineural hearing loss in the 
right ear, and mild to severe sensorineural hearing loss 
in the left ear.  

Legal Criteria and Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. 
§ 5107(b).

When findings on the June 2001 audiometric study are 
compared to Table VI of the rating schedule, the results 
are that he has level III hearing in the right ear and 
level II hearing in the left ear.  Under 38 C.F.R. § 4.85, 
Table VII, Code 6100, such levels of hearing acuity 
warrant a noncompensable rating.  An exceptional pattern 
of hearing (as specified in 38 C.F.R. § 4.86), which would 
permit rating under alternate criteria, is not shown.  
Consequently, the schedular criteria do not allow for a 
compensable rating in this case.  The matter of an 
extraschedular rating under 38 C.F.R. § 3.321 has not been 
raised specifically.  The Board's review of the evidence 
did not disclose any evidence of factors such as frequent 
hospitalizations or marked interference of employment due 
to the hearing loss disability so as to lead to a 
conclusion that the matter of an extraschedular rating is 
raised by the record.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 
345(1992).  Accordingly, the claim must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

